lique Démocratique du Congo P: fi
g remier feui

7e _

linistère des Affaires Foncières

Direction des Titres Immobiliers 7. Jrientale.-
le e
Circonscription Foncière de Tshopo IL. XICCCOXXEEX
Division des Titres Inmobiliers ; XXXXXXXXX XX
1HANG TI: La.
a80k0--
Bolemko IV.-
Agricole.-

CONTRAT D'EMPHYTEOSE
NS/E/rs#e5/ 38 DU 30 [A0 |2045.
à TERME DU BAIL DE VINGT-CINQ (25) ANS

it en vertu des pouvoirs qui lui sc

à is i Art alinéa __de la Loi ===
021 du 20 juillet 19 t par l'Article 14 sub. de l'Ordonnance n° 74-148 du 01---
4, ci-après dénommée "LA REPUBLIQUE", de première part ; ===

ENS
2°) La Société PLANTATIONS ET HUILERIES BU CONGO S.A, immatriculée au---
numéro GB/KIN/RCGM/14-B-5579, Identification Nationale A011481, ayant s02--
siège social au muméro 1 de l'Avenue Ngongo-Lutete dans la Connuse de la-=—
Gombe à Kinshasa, représentée par Som Directeur Général, Homsieur—--""-
Da LUYINDULA NUANISA mmmmmmmecmememmm mm mme SES SES ee

Ci-après dénommé "L'EMPHYTEOTE"

de seconde part,

IL À ETE CONVENU CE QUI SUIT :

Article 1 : La République concède au soussigné de seconde part, qui accepte un droit
d'emphytéose sur une parcelle de terre destinée à use agricole, ce d'une
. —  _%

superficie de 130-— ha 95°+-res Soc *
située dans | <L0NY ME de Territoire de Basokportant le numéroS-R +227 +-
du plan cadastral et dont les limites sont représentées sous un liseré vert au
croquis dressé à l'échelle de 1 à 45.000 ème.

ur un terme de 25 ans prenant cours le 3o{10 26
urée égale pour autant que le
nformément aux obligations

Article 2 : Le présent contrat est conclu po:
à l'expiration duquel il sera renouvelé pour une d
terrain ait été mis en valeur et maintenu co
contractuelles et réglementaires de l'emphytéose ; L

La redevance annuelle fixée conformément au tarif en vigueur et aux ne

suivantes :

0140810

Prix de référence du terrain
Redevance annuelle

1°* année 20 % soit : FC 12.099 00
2°" année 30 % soit: FC 18. 135,00
3°" année 40 % soit 30 _2h:180,00

aème année 45 % soit: FC 27:293,09
5ème année 50 % soit: FC 30.225,09

Deuxième feuillet

Cette redevance et taxes rémunératoires sont payables

\ s annuellement et par anticipation le
Premier janvier de chaque année chez le € omptable des L €
rs de Tshopo 1:
Article 3 : L'Emphytéote est tenu d'occuper le terrain concédé dans les six moie et d'en
commencer la mise en valeur dans les dix-huit mois de la « nclusion du présent
Contrat, l'Occupant est tenu de poursuivre de facor ininterrompue et de maintenir
la mise en valeur conformément à la destination du terrain
Fr) Seront considérées comme mise en valeur

a) Les terres sur six dixièmes au moins de leur surface par des cultures
alimentaires, maraîchères ou fourragères.

b) Les terres couvertes sur six dixièmes au moins de leur surface par les
plantations d'arbres fruitiers ou des palmiers, comprenant au moins 100 plantes
à l'Hectare, les bananiers et les papayers devant être considérés comme des
plantes intercalaires n'occupant le sol que temporairement et n'entreront pas en
ligne de compte lors du dénombrement des arbres fruitiers.

c) Les terres couvertes sur dix dixièmes au moins de leur surface par des
plantations d'arbres de boisement à raison d'au moins 100 arbres l'Hectare, et
pour les enrichissements de forêts et d'au moins 1.000 arbres par Hectare de
boisement en terrain découvert.

Pour les autres arbres et arbustes, la densité minimum sera déterminée de
commun accord avec l'Occupant et le Service de l'Agronomie.

a) Les pâturages créés par l'Occupant et les pâturages naturels ayant subi ie
amélioration à effet permanent et approprié à l'élevage à caractère intensif ;
c'est-à-dire drainés ou irrigués si nécessaire et protégés contre l'érosion sur
lesquels seront entretenus des bestiaux à l'élevage ou à l'engrain dont le Li
minimum sera fixé par le Service Vétérinaire en tenant compte des espèces,

possibilités du sol et des conditions climatologiques.

ere : .
uelles il aura été fait sur six dixièmes au pos de spl
installations nécessaires à l'entreprise €!
ulaillers, les porcheries,

ge pour les véhicules,

b) Les terres sur lesq
surface par des constructions et L
notamment sur place en vue de la surveillance. Les po:
abris, étables, dipping-tancks destinés au bétail, gara
magasins de stockage.

les de la

À : : ; en
c) La mise en valeur doit être rationnelle et effectuée suivant le

technique moderne.

| 0140810 | . mr

Troisième et dernier feuillet

d) Les cultures sur le sol en déclivité seront établ

) ES parallèlement au
niveau et toutes les mesures contre érosion ser. à

À ourbes de
ont prises,
e) La mise en valeur des terres ayant

\ une inclinaison de 30
même que le boisement dans un rayon

j % est interdite de
de 75 m de source.

f) Les conditions de mise en valeur sti

) ; pulées ci-dessus joueront séparément où
simultanément pour toute surface,

Article 4 : L'Emphytéote aura la faculté de se libérer des Charges de son droit par le
délaissement des fonds aux conditions et selon les modalités prescrites par les

mesures d'exécution de la Loi n° 73-021 du 20 juillet 1973 et de ses mesures
d'exécution.

Article 5 : L'Emphytéote ne peut changer la destination du

terrain concédé sans
l'autorisation expresse, écrite et préalable de

l'autorité qui a concédé le droit.

p) Article 6 : Il appartiendra à l'Emphytéote de faire toute diligence auprès des Autorités
compétentes en vue d'obtenir en temps utile, l'autorisation de bâtir et la

permission des travaux requise en.vertu de la législation sur l'Urbanisme et sur les
Circonscriptions Urbaines.

Article 7 : Pour tout ce qui ne résulte pas des dispositions reprise ci-dessus, le présent
contrat est régi par les dispositions de la Loi n° 73-021 du 20 juillet 1973 portant
régime général des biens, régime foncier et immobilier et régime des sûretés,
spécialement en ses articles 61 à 79, 14 et 145 et 148 à 152, ainsi que ses
mesures d'exécution.

Article 8 : (Clause spéciale)

Article 9 : L'inexécution ou la violation d'une des conditions reprises ci-dessus entraînera la
résiliation de plein droit du droit concédé.

Article 10 : Pour tout ce qui concerne l'exécution du présent contrat, les es
élire domicile, "LA REPUBLIQUE" dans les bureaux : de la SRE (e) RE
"L'EMPHYTEOTE" dans les bureaux dé {a/gomun#/de : Territoire de .
Parcelle n° Section Rurale Neuf Cent Vinst-septe- :
ition à __Tsangie— RCA pie
La République

OVINCE.—
£ GOUVERI FR

LA SOCIETE PHC S.A. Lé

Redevance et taxes rémunératoires

pour un montant total de FE +
payées suivant quittance N°

À Toni = —— le 2e l4e Re

Le Comptable

(1) Numéro cadastral en toutes lettres

0140810 —_——

N supistho

SECTION R

TERRITOIRE:_B Ask
CROQUL JE CERTI FIAT

